 1

 2                     UNITED STATES DISTRICT COURT
 3                            DISTRICT OF NEVADA
 4
     UNITED STATES OF AMERICA,               Case No. 3:19-cr-00016-HDM-CBC
 5
                            Plaintiff,
 6        v.                                             ORDER
 7   JOHN ALLEN BENNETT,
 8                         Defendants.
 9
          Before the court is defendant’s motion to seal Exhibit A to
10
     his sentencing memorandum. (ECF No. 30). The court finds that a
11
     compelling need to protect the sensitive health information of the
12
     defendant contained in Exhibit A outweighs the public interest in
13
     open access to court records. Defendant’s motion to seal Exhibit
14
     A (ECF No. 30) is therefore GRANTED, and Exhibit A (ECF No. 31) is
15
     considered properly filed under seal.
16
          IT IS SO ORDERED.
17
          DATED: This 4th day of September, 2019.
18

19
                                    ____________________________
20                                  UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28


                                         1
